Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Previously cited US 6,040,691 to Hanners et al. (Hanners) is regarded as the closest prior art to the invention of claim 1.  Hanners discloses: a device for testing a silicon wafer, comprising:
	a plurality of vertical stacks of test boards, wherein each of said test boards are electrically connected to a host computer (Hanners, e.g., Figs. 1-4, 6, and 9, a vertical stack of test boards in the form of node cards 74 installed in card connectors 76 mounted on a planar front surface 70 of each daughter board 50 (see, e.g., Fig. 6); note that as an alternative to the daughter board 50 of Fig. 6, daughterboard 130 of Fig. 9 may be used in which the node card connectors 132 are vertically stacked on daughterboard 130 rather than arrayed in the crescent-shaped pattern of node card connectors 76 of daughterboard 50 of FIG. 6; the arrangements of Figs. 6 and 9 are both considered to disclose a vertical stack of test boards in the form of a vertical stack of node cards 74/136; note that in Fig. 3 connectors 52 and holders 58 are intended to hold a plurality of the daughterboards 50/130 in vertical planes, see, e.g., col. 5, line 58 
a corresponding plurality of electrical connectors, each electrically connected to each of said test boards in a corresponding one of said vertical stacks of test boards and disposed at the bottom of said corresponding one of said vertical stacks of test boards (Hanners, e.g., Fig. 6 and col. 6, lines 35-60, as shown in Fig. 6 microstrip conductors 84 on front surface 70 of each daughterboard 50 provide test signal paths between pogo pins 78 attached to the lower edge 48 of the daughterboard 50 and node card connectors 76; the connection between the microstrips 84 and the pogo pins 78 on a daughterboard 50 constitutes a connector as claimed; additionally or in the alternative the arrangement of pogo pins 78 itself is regarded as a connector as claimed; additionally or in the alternative daughterboard 130 of Fig. 9 includes the same features as daughterboard 50 of Fig. 6);
a flat connector having a top side and a bottom side, wherein each of said vertical stacks of test boards and corresponding electrical connectors is disposed on said top side of said flat connector, wherein said flat connector comprises a plurality of electrical traces for electrical connection to a device under test, wherein each one of said electrical traces is between one of said corresponding electrical connectors through said flat connector to a location on said bottom side of said flat connector (Hanners, e.g., Figs. 3-4 and col. 6, lines 35-60, flat connector in the form of interface board 40 having a top side/upper surface 82 and a bottom side/lower surface 88; as best seen in Fig. 4, pogo pins 78 of each daughterboard 50 extend downward through an aperture 80 in base plate 46 to contact conductive pads 82 on an upper surface 83 of interface board 40; in Hanners’ arrangement of Fig. 4, each vertical stack of node cards 74/136 (Figs. 6, 9) is on the top side of interface board 40 by virtue of at least the contact of pogo pins 78/134 with conductive pads 82 on upper surface 83 of interface board 40; note that Hanners’ interface board 40 includes an electrical trace between each of the corresponding plurality of electrical connectors to a corresponding location on the bottom side of interface board 40 in the form of vias 87, see, e.g., Fig. 4 and col. 6, lines 35-60; Hanner’s discloses wherein each one of said electrical traces (e.g., vias 87) is between one of said corresponding electrical connectors (e.g., the connection between the microstrips 84 and the pogo pins 78 on a daughterboard 50) through said flat connector (e.g., interface board 40) to a location (e.g., socket 42) on said bottom side of said flat connector; regarding the language “wherein each of said vertical stacks of test boards and corresponding electrical connectors is disposed on said top side of said flat connector”, the broadest reasonable interpretation of this language in light of the specification does not require “on” to mean directly on; Figs. 2-3 of the present application disclose, for example, a vertical stack of test boards 302 contained in a housing 202, e.g., supported on shelves 304 attached four corner portions 208, with an electrical connector 210 being located on a bottom side of the housing 202 and configured to physically and electrically connect to a top side of a wafer contactor 

Claim 1 requires that the flat connector includes a plurality of electrical traces, with each one of the electrical traces being between one of the corresponding electrical connectors through the flat connector to a location on the bottom side of the flat connector, which is disclosed by Hanners as discussed above. The language “for electrical connection to a silicon wafer under test” appears to merely describe an intended use or purpose of the electrical traces and therefore is not understood to carry patentable weight.  Even if this language could be construed as a limitation of the claimed device, Hanners discloses that the interface board 40 is for holding a DUT 11 in a socket (or probe head) 42.  With respect to Hanners’ disclosure of a probe head 42, the examiner takes Official notice of the fact that probes adapted for testing wafer DUTs were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  See, e.g., US 6,812,718 to Chong et al., e.g., Fig. 15, spring probe tips 61a-61n for contacting one or more devices under test on a wafer 104.  The prior art therefore included each element claimed, although not necessarily in a single prior art 

Hanners taken alone or in combination with the prior art of record as considered and understood by the examiner does not teach or fairly suggest that the location on said bottom side of said flat connector is a location that is directly below said one of said corresponding electrical connectors and said corresponding vertical stack of test boards, as required by amended claim 1.  Claims 2-12 are allowed by virtue of their dependence from claim 1.

US 2002/0171133 to Mok (Mok) is regarded as the closest prior art to the invention of claim 13.  Mok discloses a device for testing a silicon wafer that includes a housing configured to hold a vertical arrangement of test boards for testing a silicon wafer (Mok, e.g., Fig. 55-56 and paragraph 207-216, frame 302 configured to hold vertical arrangement of test electronic cards 294).  Mok discloses a plurality of flexible 

.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863